Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 2, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
  130526


  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 130526
  v                                                                COA: 254284
                                                                   Wayne CC: 03-011038-02
  QUENTIN JOHNSTON,
             Defendant-Appellant.
  ____________________________________

         On order of the Chief Justice, the motion by defendant-appellant for extension of
  the time for filing his brief and appendix is considered and it is GRANTED. The Clerk is
  directed to place this case on the April, 2007 Session Calendar for argument and
  submission.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 2, 2007                       _________________________________________
                                                                              Clerk